Exhibit 10.103
DYNEGY INC.
MASTER RETIREMENT TRUST AGREEMENT
Amendment No. 1
Effective December 13, 2001, DYNEGY INC., an Illinois corporation (the
“Company”), and THE NORTHERN TRUST COMPANY, an Illinois corporation, of Chicago,
Illinois, (the “Trustee”), entered into the Dynegy Inc. Master Retirement Trust
Agreement (the “Agreement”).
The Agreement is amended as follows:
1. Effective the date signed below, the Schedule attached to the Agreement is
deleted and replaced with the Schedule attached hereto.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Trustee have executed this Amendment
No. 1 by their respective duly authorized officers on the date(s) written below.
This Amendment No. 1 may be signed in counterparts.

          Date: August 5, 2002  DYNEGY INC.
      By:   /s/ [ILLEGIBLE]         Its: [ILLEGIBLE]           

The undersigned, [ILLEGIBLE] does hereby certify that he/she is the duly
elected, qualified and acting Assistant Secretary of Dynegy Inc. (the “Company”)
and further certifies that the person whose signature appears above is a duly
elected, qualified and acting officer of the Company with full power and
authority to execute this Amendment No. 1 on behalf of the Corapany and to take
such other actions and execute such other documents as may be necessary to
effectuate this Amendment No. 1.

     
/s/ [ILLEGIBLE]
         
Assistant Secretary
   
Dynegy Inc.
   

          Date: August 5, 2002  THE NORTHERN TRUST COMPANY
      By:   /s/ [ILLEGIBLE]         Its: Vice President          

The undersigned, [ILLEGIBLE] does hereby certify that he/she is the duly
elected, qualified and acting Assistant Secretary of The Northern Trust Company
(the “Northern”) and further certifies that the person whose signature appears
above is a duly elected, qualified and acting officer of the Northern with full
power and authority to execute this Amendment No. 1 on behalf of the Northern
and to take such other actions and execute such other documents as may be
necessary to effectuate this Amendment No. 1.

 
/s/ [ILLEGIBLE]
 
Assistant Secretary
The Northern Trust Company

 

 



--------------------------------------------------------------------------------



 



DYNEGY INC.
MASTER RETIREMENT TRUST
SCHEDULE
Effective December 13, 2001:
Dynegy Inc. Retirement Plan (formerly named the Illinois Power Company
Retirement Income Plan for Salaried Employees)
Illinois Power Company Retirement Income Plan for Employees Covered Under a
Collective Bargaining Agreement
Dynegy Northeast Generation, Inc. Retirement Income Plan
Effective March 29, 2002:
Dynegy Midstream Services Retirement Plan

 

 